DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to communications filed on 17 July 2021, claims 1, 3-14, 16-22 are presently pending in the application, of which, claims 1, 13 and 14 are presented in independent form. The Examiner acknowledges amended claims 1, 13, and 14. Claims 2 and 15 were previously cancelled.

Priority
The Examiner acknowledges the instant application claims the benefit of priority to U.S. Provisional 62/563,796 and U.S. Provisional 62/563,842, both filed 27 September 2017, respectively, and has been accorded the earliest effective file date.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 
 
Response to Remarks/Arguments
All objections and/or rejections issued in the previous Office Action, mailed 21 May 2021, have been withdrawn, unless otherwise noted in this Office Action.

Applicant’s arguments with respect to claims 1, 3-14, and 16-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-14, and 16-22 are rejected under 35 U.S.C. 103as being unpatentable by Vats, Kanika, et al (U.S. 2018/0041467, filed 28 June 2017 and claims the benefit of U.S. Provisional 62/371,336, filed 05 August 2016) in view of Lotan, Yalon, et al (U.S. 2015/0088806 and known hereinafter as Lotan) and in further view of Lawson, Jeffrey, et al (U.S. 2016/0112475)(newly presented).

As per claim 1, Vats teaches a method for storing and using object relationships in a multi-tenant cloud-based identity and access management (IAM) system, the method comprising: 
defining a schema for storing related objects, wherein the schema includes reference attributes indicative of relationships between the related objects in a database and linking the objects (e.g. Vats, see paragraphs [0093-0095] which discloses SCIM standard is implemented to manage the users and groups resources as defined by the SCIM specifications, where the SCIM provides schemas and schema extensions where needed.), wherein the schema defines a relationship type and a persistence scope for each reference attribute (e.g. Vats, see paragraphs [0100-0101], which discloses a schema service that allows for using a database schema, where the schema establishes a relationship between attributes and objects. See further paragraph [0148], which discloses the schema owner can be assigned to a specific tenant.) and each of the related objects comprises a System of Cross-Domain Identity Management Database (SCIM) based object (e.g. Vat, see paragraph [0027], which discloses objects that complies with schema specification that defines the particular data-interchange format, such as a SCIM standard.)
constructing an in-memory representation of the related objects and their relationships based on the schema (e.g. Vats, see paragraphs [0100-0101], which discloses , wherein the in-memory representation indicates the relationship type and the persistence scope for each reference attribute (e.g. Vats, see paragraphs [0198-0199], which discloses constructing in-memory data grid that establishes sharing of objects and data across servers.); and 
using the in-memory representation of the related objects to perform an IAM service for a client of the multi-tenant cloud-based IAM system (e.g. Vats, see paragraph [0211], which discloses a microservices based architecture to provide cloud-based multi-tenant IAM services.), the IAM service comprising a request for a first object (e.g. Vats, see paragraph [0077], which discloses access request functionality to an identify cloud service environment.).
Although Vats teaches sharing of objects and relationships between objections, it does not explicitly disclose wherein the reference attributes indicate a direct relationship between a referee object and a reference object and navigation from the reference object to the referee object. 
Lotan discloses the reference attributes are SCIM based and enablr navigation from a referee object to a reference object and navigation from the reference object to the referee object (e.g. Lotan, see paragraph [0010], which discloses a configuration management database may record the attributes of each configuration item, as well as its relationship with other configuration items. CMDB may also contain other information linked to configuration items.).
Vatt is directed to mapping SCIM to LDAP mapping using subtype attributes. Lotan is directed to supporting multi-tenancy in a federated data management system. Both are analogous art because they utilize multi-tenant services and therefore it would 
The modified teachings of Vat and Lotan do not explicitly disclose the relationship type defined for each of the reference attributes and indicating one of: whether a corresponding reference attribute is indicative of a direct relationship, an indirect relationship, and a self-nested relationship between related objects, the persistence scope indicating whether a corresponding reference attribute is persisted or non-persisted.
Lawson teaches the relationship type defined for each of the reference attributes and indicating one of: whether a corresponding reference attribute is indicative of a direct relationship, an indirect relationship, and a self-nested relationship between related objects, the persistence scope indicating whether a corresponding reference attribute is persisted or non-persisted (e.g. Lawson, see paragraph [0074], which discloses the properties of multitenancy can be offered as recursive or nested multitenancy features.).
Vatt is directed to mapping SCIM to LDAP mapping using subtype attributes. Lotan is directed to supporting multi-tenancy in a federated data management system. Lawson is directed to providing micro-services communication platform. All are analogous art because they utilize multi-tenant services and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Vats with the teachings of Lotan and with the further teachings 

As per claim 13, Vats teaches a computer-readable medium having instructions stored thereon that, when executed by a processor, cause the processor to perform storing and using object relationships in a multi-tenant cloud-based identity and access management (IAM) system, the performing comprising: 
defining a schema for storing related objects, wherein the schema includes reference attributes indicative of relationships between the related objects in a database and linking the objects (e.g. Vats, see paragraphs [0093-0095] which discloses SCIM standard is implemented to manage the users and groups resources as defined by the SCIM specifications, where the SCIM provides schemas and schema extensions where needed.), wherein the schema defines a relationship type and a persistence scope for each reference attribute (e.g. Vats, see paragraphs [0100-0101], which discloses a schema service that allows for using a database schema, where the schema establishes a relationship between attributes and objects. See further paragraph [0148], which discloses the schema owner can be assigned to a specific tenant.) and each of the related objects comprises a System of Cross-Domain Identity Management Database (SCIM) based object (e.g. Vat, see paragraph [0027], which discloses objects that complies with schema specification that defines the particular data-interchange format, such as a SCIM standard.)
constructing an in-memory representation of the related objects and their relationships based on the schema (e.g. Vats, see paragraphs [0100-0101], which discloses users may use the database to persist schemas on a per tenant basis, and when there is no mire space in the database, where in an embodiment, see paragraphs [0197-0201] discloses constructing an in-memory service within a distributed data grid to manage application objects.), wherein the in-memory representation indicates the relationship type and the persistence scope for each reference attribute (e.g. Vats, see paragraphs [0198-0199], which discloses constructing in-memory data grid that establishes sharing of objects and data across servers.); and 
using the in-memory representation of the related objects to perform an IAM service for a client of the multi-tenant cloud-based IAM system (e.g. Vats, see paragraph [0211], which discloses a microservices based architecture to provide cloud-based multi-tenant IAM services.), the IAM service comprising a request for a first object (e.g. Vats, see paragraph [0077], which discloses access request functionality to an identify cloud service environment.).
Although Vats teaches sharing of objects and relationships between objections, it does not explicitly disclose wherein the reference attributes indicate a direct relationship between a referee object and a reference object and navigation from the reference object to the referee object. 
Lotan discloses the reference attributes are SCIM based and enablr navigation from a referee object to a reference object and navigation from the reference object to the referee object (e.g. Lotan, see paragraph [0010], which discloses a configuration management database may record the attributes of each configuration item, as well as its relationship with other configuration items. CMDB may also contain other information linked to configuration items.).
Vatt is directed to mapping SCIM to LDAP mapping using subtype attributes. Lotan is directed to supporting multi-tenancy in a federated data management system. Both are analogous art because they utilize multi-tenant services and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Vats with the teachings of Lotan to include the claimed 
The modified teachings of Vat and Lotan do not explicitly disclose the relationship type defined for each of the reference attributes and indicating one of: whether a corresponding reference attribute is indicative of a direct relationship, an indirect relationship, and a self-nested relationship between related objects, the persistence scope indicating whether a corresponding reference attribute is persisted or non-persisted.
Lawson teaches the relationship type defined for each of the reference attributes and indicating one of: whether a corresponding reference attribute is indicative of a direct relationship, an indirect relationship, and a self-nested relationship between related objects, the persistence scope indicating whether a corresponding reference attribute is persisted or non-persisted (e.g. Lawson, see paragraph [0074], which discloses the properties of multitenancy can be offered as recursive or nested multitenancy features.).
Vatt is directed to mapping SCIM to LDAP mapping using subtype attributes. Lotan is directed to supporting multi-tenancy in a federated data management system. Lawson is directed to providing micro-services communication platform. All are analogous art because they utilize multi-tenant services and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Vats with the teachings of Lotan and with the further teachings of Lawson to include the claimed features with the motivation to provide a relationship between attributes of different values.


a processor (e.g. Vats, see Figure 12, which illustrates a processor); and 
a computer-readable medium having instructions stored thereon that, when executed by the processor, cause the processor to perform storing and using object relationships in a multi-tenant cloud-based identity and access management (IAM) system (e.g. Vats, see Figure 12, which discloses a computer-readable medium having instructions thereon.), the performing comprising: 
defining a schema for storing related objects, wherein the schema includes reference attributes indicative of relationships between the related objects in a database and linking the objects (e.g. Vats, see paragraphs [0093-0095] which discloses SCIM standard is implemented to manage the users and groups resources as defined by the SCIM specifications, where the SCIM provides schemas and schema extensions where needed.), wherein the schema defines a relationship type and a persistence scope for each reference attribute (e.g. Vats, see paragraphs [0100-0101], which discloses a schema service that allows for using a database schema, where the schema establishes a relationship between attributes and objects. See further paragraph [0148], which discloses the schema owner can be assigned to a specific tenant.) and each of the related objects comprises a System of Cross-Domain Identity Management Database (SCIM) based object (e.g. Vat, see paragraph [0027], which discloses objects that complies with schema specification that defines the particular data-interchange format, such as a SCIM standard.)
constructing an in-memory representation of the related objects and their relationships based on the schema (e.g. Vats, see paragraphs [0100-0101], which discloses users may use the database to persist schemas on a per tenant basis, and when there is no mire space in the database, where in an embodiment, see paragraphs [0197-0201] discloses constructing an in-memory service within a distributed data grid to manage application objects.), wherein the in-memory representation indicates the relationship type and the persistence scope for each reference attribute (e.g. Vats, see paragraphs [0198-0199], which discloses constructing in-memory data grid that establishes sharing of objects and data across servers.); and 
using the in-memory representation of the related objects to perform an IAM service for a client of the multi-tenant cloud-based IAM system (e.g. Vats, see paragraph [0211], which discloses a microservices based architecture to provide cloud-based multi-tenant IAM services.), the IAM service comprising a request for a first object (e.g. Vats, see paragraph [0077], which discloses access request functionality to an identify cloud service environment.).
Although Vats teaches sharing of objects and relationships between objections, it does not explicitly disclose wherein the reference attributes indicate a direct relationship between a referee object and a reference object and navigation from the reference object to the referee object. 
Lotan discloses the reference attributes are SCIM based and enablr navigation from a referee object to a reference object and navigation from the reference object to the referee object (e.g. Lotan, see paragraph [0010], which discloses a configuration management database may record the attributes of each configuration item, as well as its relationship with other configuration items. CMDB may also contain other information linked to configuration items.).
Vatt is directed to mapping SCIM to LDAP mapping using subtype attributes. Lotan is directed to supporting multi-tenancy in a federated data management system. Both are analogous art because they utilize multi-tenant services and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Vats with the teachings of Lotan to include the claimed 
The modified teachings of Vat and Lotan do not explicitly disclose the relationship type defined for each of the reference attributes and indicating one of: whether a corresponding reference attribute is indicative of a direct relationship, an indirect relationship, and a self-nested relationship between related objects, the persistence scope indicating whether a corresponding reference attribute is persisted or non-persisted.
Lawson teaches the relationship type defined for each of the reference attributes and indicating one of: whether a corresponding reference attribute is indicative of a direct relationship, an indirect relationship, and a self-nested relationship between related objects, the persistence scope indicating whether a corresponding reference attribute is persisted or non-persisted (e.g. Lawson, see paragraph [0074], which discloses the properties of multitenancy can be offered as recursive or nested multitenancy features.).
Vatt is directed to mapping SCIM to LDAP mapping using subtype attributes. Lotan is directed to supporting multi-tenancy in a federated data management system. Lawson is directed to providing micro-services communication platform. All are analogous art because they utilize multi-tenant services and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Vats with the teachings of Lotan and with the further teachings of Lawson to include the claimed features with the motivation to provide a relationship between attributes of different values.

(e.g. Vats, see paragraph [0100], which discloses persistent services that allows for persistent layers for when data is stored and where more copies can be added when needed). 

As per claims 4 and 17, the modified teachings of Vats with Lotan and Lawson teaches the method of claim 1 and the system of claim 14, respectively, wherein the indirect relationship indicates that corresponding referrer and referred objects are connected through at least one other object (e.g. Vats, see paragraph [0100], which discloses persistent services that allows for persistent layers for when data is stored and where more copies can be added when needed). 

As per claims 5 and 18, the modified teachings of Vats with Lotan and Lawson teaches the method of claim 1 and the system of claim 14, respectively, wherein the self-nested relationship indicates that corresponding referrer and referred objects are the same object (e.g. Vats, see paragraph [0325], which discloses nested members to the group.). 

As per claims 6 and 19, the modified teachings of Vats with Lotan and Lawson teaches the method of claim 1 and the system of claim 14, respectively, wherein a persisted reference attribute indicates that a corresponding referrer object houses a reference to a corresponding referred object and the reference is persisted in a database record of the corresponding referrer object (e.g. Vats, see paragraphs [0100-0101], which discloses a schema service that allows for using a database schema, where the schema . 

As per claims 7 and 20, the modified teachings of Vats with Lotan and Lawson teaches the method of claim 1 and the system of claim 14, respectively, wherein a non-persisted reference attribute indicates that a reference from a corresponding referrer object to a corresponding referred object is not persisted in a database record of the corresponding referrer object (e.g. Vats, see paragraphs [0100-0101], which discloses a schema service that allows for using a database schema, where the schema establishes a relationship between attributes and objects. See further paragraph [0148], which discloses the schema owner can be assigned to a specific tenant.). 

As per claims 8 and 21, the modified teachings of Vats with Lotan and Lawson teaches the method of claim 1 and the system of claim 14, respectively, wherein the constructing of the in-memory representation of the related objects and their relationships is performed during server start-up (e.g. Vats, see paragraphs [0100-0101], which discloses a schema service that allows for using a database schema, where the schema establishes a relationship between attributes and objects. See further paragraph [0148], which discloses the schema owner can be assigned to a specific tenant.). 

As per claims 9 and 22, the modified teachings of Vats with Lotan and Lawson teaches the method of claim 8 and the system of claim 21, respectively, wherein a two-pass loading mechanism is implemented during the server start-up, comprising: 
(e.g. Vats, see Figure 14A, which discloses building objects in an LDAP-application); and
in a second pass, linking the in-memory objects based on their relationships (e.g. Vats, see Figure 14A, which discloses building objects in an LDAP-application and linking the objects to the LDAP response.). 

As per claim 10, the modified teachings of Vats with Lotan and Lawson teaches the method of claim 1, wherein the database is a distributed data grid (e.g. Vats, see paragraph [0109], which discloses the cache cluster may be implemented with a distributed data grid.). 

As per claim 11, the modified teachings of Vats with Lotan and Lawson teaches the method of claim 1, wherein the IAM service is performed by one or more applications that implement IAM functionality provided by components of the multi-tenant cloud-based IAM system (e.g. Vats, see paragraph [0027], which discloses a cloud-based multi-tenant identity and access management services.). 

As per claim 12, the modified teachings of Vats with Lotan and Lawson teaches the method of claim 11, wherein the components comprise one or more microservices (e.g. Vats, see paragraph [0027], which discloses a cloud-based multi-tenant identity and access management services, microservices architecture.). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191.  The examiner can normally be reached on M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        September 17, 2021